DETAILED ACTION
Amended claims 5, 7, 10-17 and 19-20 of U.S. Application No. 16/626,534 filed on 03/13/2022 are presented for examination. 

Claim Objections
Claims 10 and 11 are objected to because of the following informalities: 
Claim 10 should read “the display panel according to claim 5”
Claim 11 should read “the display panel according to claim 5” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (U.S. PGPub No. 2018/0196308) in view of Jung et al (U.S. PGPub No. 2010/0201909).
Regarding claim 12, Xu teaches a manufacturing method of a polarizer (Fig 2, 201, 2011), comprising following steps: forming an imprint template by electron beam exposure photolithography; forming a metal layer (2011) and a photoresist layer sequentially stacked on a surface of a base substrate (200; para 0038 lines 1-3); imprinting the photoresist layer with the imprint template to form a photoresist pattern (Fig 4c and Fig 7a); etching the metal layer by using the photoresist pattern as a mask to form a metal wire grid layer (2011; para 0038 lines 3-6; para 0039), wherein the metal wire grid layer (2011) comprises at least two wire grid units spaced from each other (each 2011 region spaced apart by the 201 space area), and each of the wire grid units comprises a plurality of metal wires parallel to each other (para 0037); forming a transparent encapsulation layer (201), and the transparent encapsulation layers fills between the at least two wire grid units (fills between each 2011 units); and removing a remaining photoresist adhesive, and encapsulating the metal wire grid layer with a transparent material to obtain the polarizer (para 0039); wherein the base substrate is provided with a light transmissive region (the area region corresponding to 201 and 2041; para 0035 lines 17-25; para 0063 lines 6-11) and a light emitting region (para 0036), and the wire grid units are disposed corresponding to the light emitting region (2011; para 0036). 
However, Xu fails to teach the transparent encapsulation layers fill between the metal wires.
Jung teaches the transparent encapsulation layers (Fig 8, 50; the spaces between metal wires 60a) fill between the metal wires (60a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid units of Xu with transparent encapsulation layers filled between the metal wires as taught by Jung so that incident light can be transmitted through the wire gird polarizer between the metal wires to be absorbed, reflected or turn into transmission light for better display (see Jung para 0088).
Regarding claim 13, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches forming the imprint template further comprises: applying a photoresist material on the base substrate by spin-coating and forming a nano-imprint template pattern; exposing an area of the nano-imprint template pattern on the base substrate using an electron beam exposure machine; dissolving the exposed area with a developing solution to obtain a photoresist template; etching the photoresist template; and cleaning the photoresist template to obtain the nano-imprint template (para 0038-0039).
Regarding claim 14, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches wherein the photoresist material is a heat-curable imprint adhesive or a UV-curable imprint adhesive (para 0039).
Regarding claim 15, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches herein the metal layer and the photoresist layer are formed by a physical vapor deposition method (para 0039).
Regarding claim 16, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches wherein the metal layer is made of one of aluminum, chromium, gold, and nickel (para 0037).
Regarding claim 17, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches herein the polarizer comprises a base substrate (Fig 2, 200) and a metal wire grid layer (2011) disposed on the base substrate; and wherein the metal wire grid layer comprises at least two wire grid units spaced from each other, and each of the wire grid units comprises a plurality of metal wires parallel to each other (Fig 2).
Regarding claim 19, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches wherein each of the metal wires comprises a width ranging from 50 nm to 150 nm and a height ranging from 50 nm to 200 nm, and a distance between each two adjacent metal wires ranges from 50 nm to 150 nm (para 0041 lines 9-15).
Regarding claim 20, Xu and Jung teaches all of the elements of the claimed invention as stated above.
Xu further teaches wherein each wire grid unit comprises a length ranging from 500 um to 5000 um and a width ranging from 600 um to 1500 um (para 0041 lines 9-15).

Allowable Subject Matter
Claims 5, 7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, neither Xu et al (U.S. PGPub No. 2018/0196308), nor Jung et al (U.S. PGPub No. 2010/0201909), teach or suggest, alone or in combination, the specific limitations of “a second polarizer disposed on the color filter substrate, wherein the second polarizer comprising a base substrate, a metal wire grid layer disposed on the base substrate, wherein the metal wire grid layer of the second polarizer comprises at least two wire grid units spaced from each other, each of the wire grid units comprises a plurality of metal wires parallel to each other” in the combination as claimed.
Claims 7 and 10-11 are also allowable for depending on claim 5. 

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871